Citation Nr: 0630238	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for labile hypertension, 
currently rated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from December 1959 to May 
1960, and from January 1962 to March 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


FINDING OF FACT

The veteran's service-connected hypertension is currently 
manifested by diastolic pressure readings that are 
predominantly 100 or less, with the use of continuous 
medication; diastolic pressure of predominantly 110 or more, 
with definitive symptoms is not found.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in September 2003, December 2005, and 
April 2006.  The content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notices were not sent until after 
the initial rating denying the claim, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  In a statement received in October 1996, the 
veteran reported that he had applied for benefits from the 
Social Security Administration (SSA).  At his hearing in 
2005, the veteran reported that he underwent Social Security 
examination.  In light of the nature of the veteran's 
hypertensive disability and the criteria which takes into 
effect the predominant readings over an extended period of 
time, the Board will not remand and further delay 
adjudication of the case for those records which would show 
at most, a limited set of readings.  The Board finds that the 
medical reports of record gives an adequate picture of his 
disability.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Based on inservice treatment, a rating decision in September 
1996 granted service connection for hypertension and assigned 
a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The schedular criteria by which cardiovascular disabilities 
are rated changed after the veteran filed his claim.  (The 
new criteria have been in effect since January 12, 1998.  62 
Fed. Reg. 65, 207-65,224 (Dec. 11, 1997).)

The Board must determine whether the revised version is more 
favorable to the veteran.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  However, even if the Board finds the revised 
version more favorable, the reach of the new criteria can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (2000).  In this case, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since January 12, 1998 under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The criteria in effect prior to January 12, 1998, provided 
that for hypertension with diastolic pressure predominantly 
100 or more, a 10 percent rating is warranted.  With 
diastolic pressure predominantly 110 or more and definite 
symptoms, a 20 percent rating is warranted.  With diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent rating is warranted.  With diastolic 
pressure predominantly 130 or more and severe symptoms, a 60 
percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Note 1 to Diagnostic Code 7101 provided 
that when continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
warranted.  Note 2 provided that for the 40 percent and the 
60 percent ratings there should be careful attention to 
diagnosis and repeated blood pressure readings.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006), 
hypertension with diastolic pressure of predominantly 110 or 
more or systolic pressure is predominantly 200 or more, 
warrants a 20 percent evaluation.  When diastolic pressure is 
predominantly 120 or more, a 40 percent rating is warranted.  
When diastolic pressure is predominantly 130 or more, a 60 
percent is warranted.

A review of the evidence shows that the veteran presented 
documentation at VA examination in March 1999.  The documents 
showed that he had blood pressure readings as high as 172/122 
and 160/112 in the past.  Private medical reports dated in 
April 2001 show that he was seen in the emergency room and 
had a series of readings taken within approximately a 2 hour 
range of 148/108, 166/116, 166/120, 128/100, 120/92, 120/90, 
and 112/86.  VA outpatients dated between 1993 and 2006 also 
show incidences of elevated blood pressure readings.  
Importantly, however, while there have been elevated blood 
pressure readings reported over the years, the overwhelming 
medical evidence during this time period indicates that the 
veteran's diastolic pressure has been predominantly less than 
100.  As such, a rating in excess of 10 percent for the 
veteran's service-connected hypertension is not warranted 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


